Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 1 of 11 PageID 45



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


   STRIKE 3 HOLDINGS, LLC,

           Plaintiff,

   v.                                                                CASE NO. 8:19-cv-3077-T-23CPT

   JOHN DOE SUBSCRIBER ASSIGNED
   IP ADDRESS 47.195.253.197,

           Defendant.
                                                          /


                                                    ORDER

          The clerk has designated this action as a track two case. Counsel for each

   party and any unrepresented party must meet to prepare a joint case management

   report within forty-five days after the first of (1) the service of the complaint upon

   any defendant or (2) the appearance of any defendant. The parties must file the joint

   case management report within seven days after the meeting.* The parties must

   otherwise comply with the requirements in Local Rule 3.05 for a track two case. The

   plaintiff (or in a removed action, the removing party) is responsible for serving a copy

   of this notice and attachment upon every other party. The parties MUST use the

   attached case management report and must include a brief description of the

   specific nature and the complexity of this action. To further the prompt resolution of


           *
            The parties must comply with the deadlines in this order (forty-five days and seven days) and not the
   deadlines in Local Rule 3.05 (sixty days and fourteen days).
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 2 of 11 PageID 46



   this action, the parties must agree to a discovery deadline no later than eight months

   after any defendant’s first filing. If the parties request more than eight months to

   complete discovery, the case management report must explain the need for the

   extended discovery. Finally, no later than two weeks after this order, the parties

   must file a “notice of related actions” that either identifies any “similar or related

   case” under Local Rule 1.04(d) or affirms that no “similar or successive case” exists.

         ORDERED in Tampa, Florida, on December 18, 2019.




                                              -2-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 3 of 11 PageID 47


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


   STRIKE 3 HOLDINGS, LLC,

           Plaintiff,

   v.                                                       CASE NO. 8:19-cv-3077-T-23CPT

   JOHN DOE SUBSCRIBER ASSIGNED
   IP ADDRESS 47.195.253.197,

           Defendant.
                                                   /


                                CASE MANAGEMENT REPORT

   1.    Meeting of the Parties: Under Local Rule 3.05(c)(2)(B) or 3.05(c)(3)(A), a
   meeting was held on             (date)              at          (time)
   (check one)

           (     )   by telephone.
           (     )   at                  (place)                   .

   The meeting was attended by:

                 Name                                  Counsel for (if applicable)




   2.      Initial Disclosure:

           a. Rule 26(a)(1), Federal Rules of Civil Procedure, states:

                         Except as exempted by Rule 26(a)(1)(B) or as otherwise
                     stipulated or ordered by the court, a party must, without
                     awaiting a discovery request, provide to the other parties:
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 4 of 11 PageID 48



                      (i) the name and, if known, the address and telephone
                   number of each individual likely to have discoverable
                   information — along with the subjects of that information —
                   that the disclosing party may use to support its claims or
                   defenses, unless the use would be solely for impeachment;

                       (ii) a copy — or a description by category and location —
                   of all documents, electronically stored information, and
                   tangible things that the disclosing party has in its possession,
                   custody, or control and may use to support its claims or
                   defenses, unless the use would be solely for impeachment;

                      (iii) a computation of each category of damages claimed by
                   the disclosing party — who must also make available for
                   inspection and copying as under Rule 34 the documents or
                   other evidentiary material, unless privileged or protected from
                   disclosure, on which each computation is based, including
                   materials bearing on the nature and extent of injuries suffered;
                   and

                       (iv) for inspection and copying as under Rule 34, any
                   insurance agreement under which an insurance business may
                   be liable to satisfy all or part of a possible judgment in the
                   action or to indemnify or reimburse for payments made to
                   satisfy the judgment.1

           The parties (check one)

           (   )   have exchanged Rule 26(a)(1)(A) information.

           (   )   agree to exchange Rule 26(a)(1)(A) information
                   on or before         (date)          .2


           1
            A party is not excused from an initial disclosure because the party has not fully completed
   an investigation of the case or because the party challenges the sufficiency of another party’s
   disclosures or because another party has failed to disclose. Fed. R. Civ. P. 26(a)(1).
           2
             Under Rule 26(a)(1)(C), “A party must make the initial disclosures at or within 14 days
   after the parties’ Rule 26(f) conference unless a different time is set by stipulation or court order, or
   unless a party objects during the conference that initial disclosures are not appropriate in this action
   and states the objection in the proposed discovery plan.” Unless otherwise stipulated or ordered, any
                                                                                                (continued...)



                                                     -2-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 5 of 11 PageID 49



           (      )     stipulate not to disclose Rule 26(a)(1)(A) information because




           (      )     are unable to agree to disclosure of Rule 26(a)(1)(A) information
                        because




   3.     Discovery Plan (Plaintiff): The parties jointly propose the following discovery
   plan for the plaintiff:

           a. Planned Discovery: A description of each discovery effort the plaintiff
           plans to pursue appears below under the pertinent heading and includes the
           subject of the discovery and the time during which the plaintiff will pursue the
           discovery.

                  (1)      Request for Admission:




                           Number of Requests for Admission: In paragraph 6 of this order, a
                           party may seek — in accord with Rule 26(b)(2) — to limit the
                           number of the plaintiff’s requests for admission.

                  (2)      Written Interrogatory:




           2
               (...continued)
   party first served or otherwise joined after the Rule 26(f) conference must initially disclose within
   thirty days of being served or joined. Fed. R. Civ. P. 26(a)(1)(D).



                                                     -3-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 6 of 11 PageID 50




                 Number of Interrogatories: Local Rule 3.03(a) states, “Unless
                 otherwise permitted by the Court for cause shown, no party shall
                 serve upon any other party, at one time or cumulatively, more than
                 twenty-five (25) written interrogatories pursuant to Rule 33, Fed. R.
                 Civ. P., including all parts and subparts.” In paragraph 6 of this
                 order the plaintiff may request leave to exceed this limit.

           (3)   Request for Production or Inspection:




           (4)   Oral Deposition:




                 Number of Depositions: Local Rule 3.02(b) states, “In accordance
                 with Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten
                 depositions per side may be taken in any case unless otherwise
                 ordered by the Court.” In paragraph 6 of this order the plaintiff may
                 request leave to exceed this limit.

                 Time Permitted for Each Deposition: Under Rule 30(d)(2), each
                 deposition is limited to seven hours during one day unless extended
                 by order or by agreement of the parties.

                 The parties request an order extending the duration of the following
                 depositions:

                                 Proposed Length
                 Name            of Deposition                     Grounds




                                         -4-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 7 of 11 PageID 51



         b. Disclosure of Expert Testimony: Under Rule 26(a)(2)(C), the parties
         stipulate that the plaintiff’s Rule 26(a)(2) disclosure is due on or before
                 (date)        .


         c. Supplementation of Disclosure and Response: The parties agree that the
         plaintiff will supplement under Rule 26(e) at the following times:




         d. Completion of Discovery: The plaintiff will begin discovery in time to
         complete the discovery on or before         (date)         .

   4.    Discovery Plan (Defendant): The parties jointly propose the following
   discovery plan for the defendant:

         a. Planned Discovery: A description of each discovery effort the defendant
         plans to pursue appears below under the pertinent heading and includes the
         subject of the discovery and the time during which the defendant will pursue
         the discovery.

            (1)    Request for Admission:




                   Number of Requests for Admission: In paragraph 6 of this order, a
                   party may seek — in accord with Rule 26(b)(2) — to limit the
                   number of the defendant’s requests for admission.

            (2)    Written Interrogatory:




                                            -5-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 8 of 11 PageID 52




                 Number of Interrogatories: Local Rule 3.03(a) states, “Unless
                 otherwise permitted by the Court for cause shown, no party shall
                 serve upon any other party, at one time or cumulatively, more than
                 twenty-five (25) written interrogatories pursuant to Rule 33, Fed. R.
                 Civ. P., including all parts and subparts.” In paragraph 6 of this
                 order the defendant may request leave to exceed this limit.

           (3)   Request for Production or Inspection:




           (4)   Oral Deposition:




                 Number of Depositions: Local Rule 3.02(b) states, “In accordance
                 with Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten
                 depositions per side may be taken in any case unless otherwise
                 ordered by the Court.” In paragraph 6 of this order the defendant
                 may request leave to exceed this limit.

                 Time Permitted for Each Deposition: Under Rule 30(d)(2), each
                 deposition is limited to seven hours during one day unless extended
                 by order or by agreement of the parties.

                 The parties request an order extending the duration of the following
                 depositions:

                                 Proposed Length
                 Name            of Deposition                     Grounds




                                         -6-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 9 of 11 PageID 53




         b. Disclosure of Expert Testimony: Under Rule 26(a)(2)(C), the parties
         stipulate that the defendant’s Rule 26(a)(2) disclosure is due on or before
               (date)      .

         c. Supplementation of Disclosure and Response: The parties agree that the
         defendant will supplement under Rule 26(e) at the following times:




         d. Completion of Discovery: The defendant will begin discovery in time to
         complete the discovery on or before        (date)         .

   5.     Joint Discovery Plan: The parties agree to the following discovery practices
   (e.g., method of handling confidential information, method for asserting or
   preserving a privilege or an objection, arrangement for discovery in phases or only on
   particular issues):




   6.    Disagreement or Unresolved Issue Concerning Discovery: No disagreement or
   unresolved issue excuses the timely establishment of a deadline for completion of
   discovery. The following discovery issues remain:




   7.     Third-Party Claim, Joinder of Party, Potentially Dispositive Motion: The
   parties agree that they must move by                 (date)            for leave to file a
   third-party claim or for leave to join a party. See Local Rule 4.03. The parties agree
   that a dispositive motion is due on or before               (date)          .

   8.    Settlement and Alternative Dispute Resolution: Under Local
   Rule 3.05(c)(2)(C)(v), the parties submit the following statement of their intent
   regarding alternative dispute resolution:



                                              -7-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 10 of 11 PageID 54




          The parties agree that settlement is (check one)

          (   )   likely.
          (   )   unlikely.

          Concerning binding arbitration under Local Rules 8.02(a)(3) and 8.05(b), the
          parties (check one)

          (   )   consent.
          (   )   fail to consent.

          If the parties fail to consent to binding arbitration, future consent is (check one)

          (   )   likely.
          (   )   unlikely.

          If the parties fail to consent to binding arbitration, an order will require
          mediation under Chapter Nine of the Local Rules.

   9.      Consent to Magistrate Judge Jurisdiction: Concerning consent to the
   jurisdiction of the United States Magistrate Judge for final disposition, including trial
   (see 28 U.S.C. § 636), the parties (check one)

          (   )   consent.
          (   )   fail to consent.

          If the parties do not consent, future consent is (check one)

          (   )   likely.
          (   )   unlikely.

   10. Final Pretrial Conference and Trial: The parties will prepare for a final pretrial
   conference, which will occur on or after             (date)          , and for trial, which
   will occur on or after         (date)               . This trial is expected to last
   approximately                         and is a (check one)

          (   )   jury trial.
          (   )   bench trial.




                                               -8-
Case 8:19-cv-03077-SDM-CPT Document 8 Filed 12/18/19 Page 11 of 11 PageID 55



   11. Pretrial Disclosure and Final Pretrial Procedure: The parties acknowledge
   awareness of and compliance with the pretrial disclosure requirements in
   Rule 26(a)(3) and the final pretrial procedure requirements in Local Rule 3.06.

   12.     Other Items:




   Date:
                                             Signature of Counsel (with information required by Local Rule
                                             1.05(d)) and Signature of Unrepresented Parties




                                           -9-
